Order entered April 30, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00464-CV

                                 TIM PRITCHETT, Appellant

                                                V.

                       GOLD’S GYM FRANCHISING, LLC, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-06623

                                            ORDER
       We GRANT appellant’s April 26, 2013 unopposed motion for an extension of time to

file the reporter’s record. We ORDER Sheretta Martin, Official Court Reporter of the 162nd

Judicial District Court of Dallas County, Texas, to file the reporter’s record on or before May 28,

2013. We caution Ms. Martin that no further extension of time will be granted in this accelerated

appeal absent extraordinary circumstances. We DIRECT the Clerk of this Court to send a copy

of this order to Ms. Martin and all counsel of record.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE